                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


VICTOR ROBERT BROWN,

                          Plaintiff,

     v.                                             Case No. 18-CV-1777

GREGG FRIEDAL, et al,

                          Defendants.


VICTOR ROBERT BROWN,

                          Plaintiff,

     v.                                             Case No. 18-CV-1910

LT. ELSINGER, et al.,

                          Defendants.


VICTOR ROBERT BROWN,

                          Plaintiff,

     v.                                             Case No. 18-CV-1913

JOHN DOES, et al.,

                          Defendants.


                                       ORDER


      On January 23, 2019, plaintiff Victor Robert Brown, an inmate at Green Bay

Correctional Institution (GBCI), filed a motion for a preliminary injunction. (ECF No.
19.) He alleged that, despite being diagnosed with various mental illnesses and “in

serious need of treatment,” GBCI placed him in a cell with no emergency call button,

refused to put him on scheduled safety checks while in the cell with no call button,

did not have any rehabilitative programs available, and was very short staffed. (Id.

at 1-2.) He asked either to be placed in a cell with an emergency call button, placed

on thirty minute or one-hour safety checks, given a transfer hearing and a thirty

minute to an hour-long mental health therapy session once a month, or be

administratively transferred to another facility and given a thirty minute to an hour-

long mental health therapy session once a month.(Id. at 2-3.)

      Considering Brown’s allegations, the court ordered the defendants to file a

response to Brown’s motion (ECF No. 25 at 3), which they have (ECF No. 31). They

assert that, subsequent to the filing of the motion and upon Brown’s return from the

Mendota Mental Health Institute (a supervised living facility) on February 25, 2019,

Brown has been in a cell with an emergency call button. (ECF No. 31 at 2, 5.) The

defendants note further that one of the reasons Brown had initially been put in a cell

with no call button was because of his history of damaging cells with call buttons, and

they were concerned that he would use the machine fragments to engage in self-harm.

(Id. at 2.) Another reason he had been placed in a cell without a call button was

because he had been put on a behavior management plan to help him learn “self-

control” to ultimately “reintegrate him into the general population.” (Id. at 3.) The

defendants state that Brown was still closely monitored by staff while in the cell with



                                          2
no call button and had been placed on clinical observation three times during his time

in that cell. (Id.)

       As to Brown’s allegation of insufficient mental treatment, the defendants note

that Brown had been seen a significant number of times prior to being transferred to

the supervised living facility in February 2019; he was placed on observation status

several times during and following the transfer; he had been and is being seen by a

psychiatrist; and he is on a behavioral management plan designed by a team of

security, psychological, and medical professionals. (ECF No. 31 at 3, 5.)

       Brown has filed no reply contesting any of the defendants’ statements.

Moreover, Brown has been provided the relief he sought, a cell with a call button.

Thus, the court will deny his motion for a preliminary injunction.

       IT IS ORDERED that Brown’s motion to for a preliminary injunction (ECF

No. 19) is DENIED.

       Dated at Milwaukee, Wisconsin this 22nd day of May, 2019.



                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          3
